Citation Nr: 0716695	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1992 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The veteran indicated in his February 2005 substantive appeal 
that he was entitled to service connection for bilateral 
hearing loss.  Further inquiry revealed that this statement 
was indeed a claim for service connection.  As this issue has 
not been adjudicated, the Board refers it for consideration.


FINDINGS OF FACT

1. The competent evidence of record does not demonstrate the 
veteran's current tinnitus is related to service.

2. The competent evidence of record does not demonstrate that 
the veteran has a current cervical spine disability that is 
related to active duty service.


CONCLUSIONS OF LAW

1. Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).

2. A cervical spine disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board concludes that 
the veteran was not provided with all required VCAA notice.  
However, as will be discussed below, the Board concludes that 
such notice error is not prejudicial to the veteran and that 
the Board may proceed with the claim on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sanders v. Nicholson, 
No. 06-7001 U.S. Fed. Cir. (May 15, 2007); see also Sabonis 
v. Brown, 6 Vet. App. 426,430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

The duty to notify the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence 
was met with an April 2003 letter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  It explained that if he provides 
information about the sources of evidence or information 
pertinent to the claim, to include records from other 
government agencies, employers, or private doctors, then VA 
would make reasonable efforts to obtain the records from the 
sources identified, but that he ultimately is responsible for 
substantiating his claim.  The April 2003 letter also 
essentially notified the veteran of the need to submit any 
pertinent evidence in his possession.  This letter was sent 
to the veteran prior to the June 2003 rating decision.  Thus, 
notice regarding the second, third, and fourth elements of 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board observes that no VCAA notice was sent to the 
veteran that explained what the evidence and information must 
show to substantiate the veteran's claims.  Although presumed 
to be prejudicial, the Board finds this error to be non-
prejudicial.  In this regard, the Board observes that the 
veteran's representative demonstrated actual knowledge of the 
elements of service connection in a March 2005 written 
statement.  In this statement, the representative recited, 
and cited to, the contents of 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303.  The Board finds such statements 
demonstrate that the veteran, through his accredited 
representative, had actual knowledge of what the evidence 
must show to support a claim for service connection.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  See also Sanders, slip. op. at 14.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the veteran was not provided 
notice regarding these elements of service connection, the 
Board notes that it has concluded that the preponderance of 
the evidence is against these claims.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  In this 
regard, the Board notes that the veteran's service medical 
records are associated with the claims folder, as well as all 
relevant VA treatment records and various private treatment 
records.  The veteran has not identified any outstanding 
relevant treatment records that need to be obtained.  

The veteran was provided an audiological VA examination with 
respect to his claim of service connection for tinnitus; 
however, the veteran's representative argues that this 
examination was inadequate for decision purposes.  
Specifically, the veteran's representative asserts that a new 
VA examination is necessary because the October 2004 VA 
examiner did not review the claims folder, nor make any 
reference to the veteran's military occupational specialty 
(MOS) listed on his DD-214.  After careful review of the 
October 2004 VA examination report, the Board is satisfied 
that this VA examination was conducted appropriately and is 
sufficient for the Board to make its determination.  In this 
regard, the Board observes that although the VA examiner does 
not expressly indicate that she reviewed the claims folder, 
her etiological opinion makes reference to the lack of any 
documented evidence of hearing loss or tinnitus in the 
veteran's service medical records.  Moreover, the fact that 
the VA examiner did not comment on the veteran's MOS does not 
make the examination inadequate.  Rather than rely solely on 
an MOS, the examiner interviewed the veteran about his 
military noise exposure, and his response is detailed in the 
examination report.

With respect to the veteran's claim of service connection for 
a cervical spine disability, the Board acknowledges the 
representative's contention that a VA examination is 
required.  However, the Board finds that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2006).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, which indicates that 
he has a current cervical spine disability.  Therefore, 
despite evidence of an in-service neck injury, the veteran 
has not satisfied the first McLendon requirement.  As such, 
VA is not required to provide him a VA examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

I. Tinnitus

The veteran contends that he has tinnitus due to in-service 
exposure to acoustic trauma, including, but not limited to, 
small arms fire, rockets, machine guns, grenades, mortars, 
missiles, and aircraft noise.  Additionally, his accredited 
representative asserts that acoustic trauma should be 
presumed based on the veteran's MOS, which is listed as 
infantryman on his DD-214.  

With respect to whether the Board will presume in-service 
acoustic trauma, the Board notes that, in the case of a 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).  In the present case, there is no 
evidence, including any assertion by the veteran, that he 
engaged in combat with the enemy.  Moreover, there is no law 
or regulation that provides for presumption of an in-service 
event based on one's MOS as an infantryman.  As such, the 
veteran is not entitled to a presumption of in-service 
acoustic trauma.  

The Board observes that a presumption of in-service acoustic 
trauma is unnecessary because the veteran's service medical 
records contain a July 1992 audiogram which indicates that 
the veteran is "routinely exposed to hazardous noise."  
However, evidence of in-service trauma alone is insufficient 
to establish service connection for tinnitus.  Therefore, 
although the Board acknowledges that the veteran experienced 
military noise exposure, he is still required to meet his 
evidentiary burden as to service connection such as whether 
there is a current disability or whether there is a nexus to 
service which both require competent medical evidence.

In determining whether there is a nexus to service, the Board 
must rely upon the conclusions of trained medical personnel 
when considering evidence of diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Allday v. 
Brown, 7 Vet. App. 517 (1995).  Therefore, while the Board 
acknowledges the veteran's own statements that his tinnitus 
is linked to his active service, there is no competent 
medical evidence to support this.  In this regard, the 
service medical records indicate no complaints of tinnitus 
prior to service, during service, or upon discharge.  The 
earliest diagnosis of tinnitus in the record is an October 
2004 VA examination report.  

Following a thorough interview, examination, and review of 
the claims file, the examiner concluded that the veteran's 
tinnitus is not as likely as not the result of his military 
service noise exposure.  In reaching this conclusion, the VA 
examiner noted that the veteran's current auditory thresholds 
are within normal limits and that the service medical records 
do not document any hearing loss or tinnitus during service.  
Thus, although the veteran indicated that his bilateral 
tinnitus began during service, it was the VA examiner's 
professional opinion that current tinnitus is not related to 
service.  Given the careful consideration of all the relevant 
evidence, the Board notes that it will afford this report 
considerable probative weight as an expert medical opinion 
specifically addressing the issue of nexus between the 
veteran's tinnitus and his military service.

Additionally, the Board finds the ten year lapse in time 
between the veteran's active service and the first recorded 
complaints and diagnosis of tinnitus weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

Therefore, with consideration of the probative VA examiner's 
report, the veteran's service medical records, the length of 
time following service prior to a recorded diagnosis of 
tinnitus, and the absence of any medical opinion suggesting a 
causal link to service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for tinnitus.  Consequently, the 
benefit-of-the- doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


II. Cervical Spine Disability

The veteran contends that he has a current cervical spine 
disability that is related to an in-service motor vehicle 
accident.  He indicated in his February 2005 substantive 
appeal that, while stationed in Hawaii in 1993, he was in an 
accident in which his head struck the sun visor of his 
automobile.  He asserts that he injured his neck and low back 
in this accident, and that he has continued to have neck pain 
since this accident.  However, because his neck was less 
painful than his low back there was little focus on it in his 
service medical records.  In addition to the 1993 motor 
vehicle accident, the veteran contends that parachute jumping 
in service put extreme pressure on his neck and that his 
other service-connected disabilities also aggravate and 
exacerbate his neck disability.  

Although the veteran's service medical records do indicate 
that he complained of injury to his neck in association with 
a 1993 motor vehicle accident, a review of his post-service 
medical records fails to reveal any currently diagnosed 
cervical spine disability.  The veteran asserts that his neck 
pain persisted following service separation; however, there 
is no evidence of any neck problems until May 2001, more than 
five years after service separation.  At such time, the 
veteran presented with complaints of neck pain lasting three 
days that began after he had been doing heavy lifting related 
to moving.  The diagnosis provided was neck pain.  The 
veteran again presented with neck pain complaints in January 
2002.  A February 2002 MRI report indicates that the veteran 
has an essentially normal cervical spine.  The diagnosis is 
cervical neck pain.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  In the present 
case, the evidence does not support a finding that the 
veteran has a current cervical spine disability.  The Board 
notes that pain is not, in and of itself, a disability for 
the purposes of service connection.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the 
recent diagnoses of neck pain are insufficient evidence of a 
current disability.  Unfortunately, service connection cannot 
be granted based solely on evidence of an in-service injury; 
there must be evidence that such injury is related to a 
disability that is chronic and currently diagnosed.  As there 
is no evidence of a current disability in this case, service 
connection for a cervical spine disability must be denied.

The Board notes that it considered the applicability of the 
benefit-of-the-doubt rule in making its determination.  
However, as a preponderance of the evidence is against the 
veteran's claim of service connection for a cervical spine 
disability, such rule does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a cervical spine 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


